          Case 4:20-cv-00568-WIA Document 21 Filed 07/27/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

    SAED HAMMAD,                           )     CIVIL ACTION NO. 4:20-CV-568
                Plaintiff                  )
                                           )
        v.                                 )
                                           )     (ARBUCKLE, M.J.)
                       1
    KILOLO KIJAKAZI,                       )
                 Defendant                 )
                                      ORDER

        In accordance with the accompanying Memorandum, it is hereby ORDERED

that:

        (1)   The final decision of the Commissioner is VACATED.

        (2)   This matter is REMANDED to the Commissioner pursuant to sentence
              four of 42 U.S.C. § 405(g) for further proceedings.

        (3)   Final judgment is entered in favor of Saed Hammad.

        (4)   The Clerk of Court is DIRECTED to CLOSE this case.


Date: July 27, 2021                            BY THE COURT

                                               s/William I. Arbuckle
                                               William I. Arbuckle
                                               U.S. Magistrate Judge



1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
2021. She is automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
See also Section 205(g) of the Social Security Act, 42 U.S.C. §405(g) (action
survives regardless of any change in the person occupying the office of
Commissioner of Social Security). The caption in this opinion is amended to reflect
this change.


                                       Page 1 of 1
